Mr. Justice Walker filed the following separate opinion: I fully concur in the decision of this case, for the following reasons:. It appears from the record, and is clearly shown in the opinion of the court, that Stuart purchased the lands for taxes, and acquired the tax deed, with the full knowledge and consent of Bailey and Reynolds, for whom he was acting as agent for payment of taxes. These facts unmistakably prove that Stuart acted in good faith in acquiring this color of title. After he had thus acquired color of title, he paid all taxes legally assessed upon the land for seven successive years whilst the land was vacant, and the bar of the second section of the act of 1839 would have been complete had Stuart then gone into possession. He could then, had he been in possession, have invoked the bar of the statute against the whole world, except against Bailey and Reynolds, or their grantees. I presume no one'will controvert this proposition, as it seems to be in harmony with all previous decisions and the spirit of the statute itself. Stuart had acquired the color of title in good faith for the benefit of his principals, and in the case supposed he could have used it precisely as might any other holder of color of title, except as against the persons for whom he held it. No one can doubt that Crate, when he purchased, succeeded to all of the rights held by Stuart, and when he reduced the land to possession, all must concede be could have invoked the bar of the statute, at least to the same extent that Stuart could have done. This is manifest, and I fully concur in the conclusion announced in the main opinion, that,'inasmuch as Bailey and Reynolds, or their grantees, took no steps to obtain a conveyance of this color of title, and to render it available, and did nothing to indicate to the public that they had any claim to Stuart's title; and as Crate purchased without any notice whatever of their claim, he must be held to have, when he took possession under his purchase, obtained a bar against the grantees of Bailey and Reynolds precisely as against all other persons not under disabilities. If Stuart acted in bad faith with his principals, or has violated any trust reposed in him by Bailey and Reynolds, he can be compelled to account like any other trustee. But Crate must be protected like any other innocent purchaser of trust property. He purchased what appeared to be a valid legal title, paid for it, and all without any notice whatever, and he should be permitted to avail himself of the right to set up the bar of the 2d section of the act of 1839. Judgment affirmed.